                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA




UNION PACIFIC RAILROAD                        )
COMPANY,                                      )       CASE NO. 3:17-cv-477-LRH-CLB
                                              )
        Plaintiff,                            )       ORDER
                                              )
vs.                                           )
                                              )
WINECUP GAMBLE, INC., et al.,                 )
                                              )
        Defendant(s).                         )
                                              )

        This case is currently scheduled for Jury Trial on the stacked calendar of Tuesday, June 16,
2020.

       IT IS ORDERED that this case is referred to The Honorable Carla L. Baldwin for the
purpose of conducting a settlement conference.

        DATED this _9th____ day of December 2019.




                                                      LARRY R. HICKS
                                                      U.S. DISTRICT JUDGE
